Citation Nr: 1749713	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-34 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1967 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded case for further development in February 2015.  That development was completed, and the case has since returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's tinnitus did not manifest during service or within one year of separation and is not otherwise related to his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in active service, nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet.App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with notice in January 2010, prior to the initial decision in May 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In the January 2010 letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein.

The Board does note that the Veteran indicated in a February 2010 statement that he received annual hearing tests for his post-service employment.  In compliance with the prior remand directives, the AOJ sent the Veteran a letter in April 2015 requesting that he submit such records or provide authorization for VA to obtain them on his behalf.  However, he did not respond or submit the records.  The duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted. 38 C.F.R. § 3.159(c)(1).  Therefore, any further attempt to obtain those records is not necessary.

The Veteran was also afforded a VA examination in February 2010, and an additional medical opinion was obtained in May 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  The Board finds that the May 2015 VA medical opinion is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's statements, as well as on previous examination findings.  The examiner also provided rationale for the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There has been no allegation otherwise.

The Board also finds that there has been substantial compliance with the prior remand directives.  In particular, an additional medical opinion was obtained in May 2015 following the remand, and the AOJ attempted to obtain the Veteran's annual hearing tests performed through his private employer (referenced in the Veteran's February 2010 written statement).  

Moreover, as previously noted, the Veteran was provided the opportunity to testify at a hearing before the undersigned Veterans Law Judge in February 2013.  The undersigned clearly set forth the issue to be discussed, and the hearing focused on the elements necessary to substantiate the claim.  Questions were asked regarding the Veteran's noise exposure and symptoms in service and the progression of the disorder since service.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the substantive merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, including tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, including tinnitus, are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) and Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for tinnitus.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of tinnitus.  In fact, his February 1987 separation examination found his ears and drums to be normal, and he denied having a medical history of ear trouble.

The Board notes that neither tinnitus nor manifestations sufficient to identify the disease entity are shown during service.  Rather, the Veteran denied having any history of ear trouble during that time period.  The pertinent regulations require that manifestations are "noted" in the service records and that is not the case in this instance.  Therefore, while the currently diagnosed tinnitus is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of tinnitus were shown in the service records.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and tinnitus may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

Moreover, the evidence does not show that the Veteran's tinnitus manifested within one year of his separation from service or that he had continuity of symptomatology since service.  There is no medical evidence noting any complaint or diagnosis of tinnitus for many years after his military service.

The Board does acknowledge the lay statements that his tinnitus began in service. See February 2013 hearing transcript.  Laypersons are competent to report observable symptoms in service and thereafter.  While laypersons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, supra.  

In this case, the Board finds that the Veteran and his wife are competent to state that he has had tinnitus since his military service.  However, his allegations are inconsistent with the contemporaneous record.   As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and he denied having a medical history of ear trouble during his February 1987 retirement examination.  A clinical evaluation at that time also found his ears and drums to be normal.  As such, there is actually affirmative evidence showing that he did not have tinnitus in service.

In addition, the Veteran has made inconsistent statements regarding the onset and history of his tinnitus.  For example, the Veteran and his wife testified at the February 2013 hearing that his tinnitus had its onset in 1983 or 1984.  However, in January 1988, the Veteran denied having any trouble with chronic tinnitus.  In June 2008, he then presented with complaints of bilateral high-pitched tinnitus, worse in the left ear, starting about one year prior but more noticeable during the previous two weeks.  The Veteran also told the February 2010 VA examiner that his bilateral tinnitus started approximately six or seven years earlier.   

For these reasons, the Board finds that the reported onset and history are not reliable or credible.  Therefore, the Board concludes that the Veteran's tinnitus did not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that tinnitus manifested during active duty service or within close proximity thereto, the more probative evidence of record does not relate his current evidence to his military service. 

The Veteran has asserted that he was exposed to noise exposure in service which caused his tinnitus.  The Veteran is considered competent to relate a history of noise exposure during service.  In addition, the post-service medical records show that the Veteran has current tinnitus.  Thus, the remaining question is whether the Veteran's current tinnitus is related to his military service.

The February 2010 VA examiner opined that the Veteran's tinnitus was not likely caused by or related to in-service noise exposure because it reportedly began after his retirement from the Air Force.  However, this opinion has somewhat limited probative value because the examiner did not explain the significance of that fact.

The May 2015 VA examiner explained that there are numerous medically known or theoretical causes of tinnitus including aging, drugs, anemia, hypertension, hypothyroidism, migraine disorders, multiple sclerosis, otosclerosis, impacted cerumen, sensorineural type hearing loss, intense noise exposure, vascular disorders, TMJ disorders, head injuries and other conditions.  He also noted that the onset of tinnitus can be sudden or gradual.  The examiner further indicated that the onset of tinnitus from noise trauma is generally thought to be immediately after exposure and is associated with temporary or permanent hearing threshold shifts.  He noted that the Veteran's hearing was within normal limits at the time of his discharge from service and that he had no significant change in hearing in service.  Moreover, his reports of tinnitus onset have varied.  Therefore, the examiner found that it is unlikely that the Veteran's tinnitus is related to noise exposure in service, as there was no hearing loss, change in hearing, or report of tinnitus at discharge from service.  He stated that he knows of no scientific evidence to support delayed onset tinnitus after noise exposure.

The Board has also considered the statements of the Veteran and his representative regarding the etiology of his current tinnitus.  However, the Board finds that the May 2015 VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by a complete rationale based on such knowledge.  He also reviewed the claims file and considered the Veteran's reported history and lay statements.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 53-56 (1990).  Therefore, the Board concludes that service connection for tinnitus is not warranted.


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


